Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1-3, 8-10, and 15-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Taking the independent claims 1, 8, and 15 as representative … 
Step 1: the claimed invention is directed to one of the four statutory categories, as defined by U.S.C. 101, e.g. processes, machines, manufacturers, and compositions of matter.  In the instant application, taking the independent claims 1, 8, and 15 as representative, the claims are directed to “a computer-implemented method” or the like, which falls within the understanding of what constitutes a statutory process.
Step 2A: the claimed invention is directed to an abstract idea, which is a judicially recognized exception, e.g. based on the pronged-analysis below:
Prong One: Whether the claim recites a judicial exception?  For the reasons provided just below here, the Examiner believes the claim is largely directed with a high level of generality to mathematical relationships/functions and/or mental steps.
The claims recite various training steps involving various neural network encoder instances, e.g. to encode codes to vector representations which indicate a degree of similarity or relatedness.  The encoding essentially relates a code input (e.g., an alpha and/or numerical piece of information) to arrive at a vector representation, which the Examiner believes is merely a defined mathematical relationship or function which is exercised/applied, or alternatively is a mental step or something that can be done by pen and paper at this level of generality and in the absence of any greater detail (which the claim otherwise lacks).
The claims recite an additional training step involving a neural network decoder instance that takes an encoding product from a prior training step as an input and provides a prediction as an output.  Similar to the reasoning provided above, this is akin to a defined mathematical relationship or function which is exercised/applied, or alternatively is a mental step or something that can be done by pen and paper at this level of generality and in the absence of any greater detail (which the claim otherwise lacks).
The claims additionally recite limitations for generating an adjusted claim that detail, at a high level, claim and clinical note information subject to providing and inputting in relation to neural network encoder and decoder instances as recited, e.g. to result in an adjusted claim.  Again, in the absence of additional detail, this is akin to a defined mathematical relationship or function which is exercised/applied, or alternatively is a mental step or something that can be done by pen and paper at this level of generality and in the absence of any greater detail (which the claim otherwise lacks).
Prong Two: Whether the claim recites additional elements that integrate the exception into a practical application of that exception?  The Examiner does not believe there to be any additional limitations/elements that would meaningfully integrate the mathematical relationships/functions and/or mental steps, as mentioned above, in a practical application.  While there are recitations of “neural network” encoder and decoder instances, they are recited at a very high level of generality and not in a manner that would appear to integrate the math and mental steps into a concreate application.
Step 2B: the claimed invention does not recite additional elements (other than the judicial exception) that amount to significantly more than the judicial exception.  At best, the claim recites the performed steps in relation to “neural network” encoder and decoder instances, which are recited at such a high level of generality, that they could be understood to be an abstract idea still.
Consequently, the claims 1, 8, and 15 are directed to a judicial exception without significantly more.

Claims 2, 9, and 16 additionally recite word embeddings via a skip-gram model, which read on mental steps and/or pen & paper activities, and do not otherwise provide something significantly more than the judicial exception discussed above.
Claims 3, 10, and 17 additionally recite long short-term memory neural network instances and the creation of vector representations based on an a recited “internal state”, which the Examiner believes still reads on mental steps and/or pen & paper activities, and do not otherwise provide something significantly more than the judicial exception discussed above.

The remaining claims, which are not rejected under this rationale, recite elements that amount to a practical application that goes beyond a mere abstract idea.  For example, some of the remaining claims relate to steps of removing portions of content and related inputting such that the removed rationale for extending the interpretation of the claimed subject matter of the independent claim as mental steps and/or pen & paper and/or mathematical relationships, as further limited by the aforementioned further steps.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10891352 (“Hane”) in view of U.S. Patent Application Publication No. 2008/0256329 (“Heinze”).
Regarding claim 1, HANE teaches a computer-implemented method for using a plurality of neural network encoders to recommend adjustments to a claim (column 3 line 66 – column 4 line 26, and especially column 4 lines 14-21, discussing “apparatus” and “computer program products” (i.e., computer-implemented as recited) for analysis/processing resulting in vectors for medical claim characterization and similarity/dissimilarity indications, e.g. such that the aforementioned information may be leveraged per column 19 lines 28-47 and column 4 lines 14-18 to modify and resubmit a denied claim to feasibly improve chances of the claim to be accepted and not denied (i.e., adjustments to a claim as recited), and where the involved analysis/processing features encoding as recited to transform “medical information” to multi-dimensional vectors, per column 11 line 46 – column 12 line 44, by “machine learning” and/or “neural network” implementations per column 14 lines 53-64 (i.e., neural network encoders as recited)), the method comprising: 
training a … neural network encoder to encode codes into a first vector representation, the first vector representation relating codes that are similar (as mentioned above, the reference contemplates encoding as recited to transform “medical information”, explicitly inclusive of medical/diagnostic codes and the like, to multi-dimensional vectors, per column 11 line 46 – column 12 line 44, by “machine learning” and/or “neural network” implementations per column 14 lines 53-64 (i.e., neural network encoders subject to training as recited), and where the vectors as described herein feature a distance/angle component such that like and unlike codes are distanced or angled in relation to each other commensurate to their relatedness or similarity); 
training a … neural network encoder to encode claims into a third vector representation, the third vector representation relating claims that are similar, wherein the claims comprise one or more codes (“claims” may serve as a basis for medical information characterization in an “aggregate vector”, per column 12 lines 39-44, such that aggregate vectors may be compared and related in a multi-dimensional space to determine similarity/dissimilarity, e.g. by “machine learning” and/or “neural network” implementations per column 14 lines 53-64 (i.e., neural network encoders subject to training as recited)); 
training a neural network decoder to accept as input … an encoded claim to output one or more predicted codes and generating an adjusted claim  by: 	providing a claim; and inputting the claim to the third neural network encoder to output an encoded claim; and inputting … the encoded claim into the neural network decoder to output the adjusted claim, the adjusted claim comprising one or more codes (column 19 lines 28-47 and column 4 lines 14-18, discussing how a denied claim can essentially be subject to modification and resubmission to feasibly improve chances of the patient’s claim (as adjusted in this way) to be accepted and not denied, where the modification of the prior denied claim essentially arrives at a modified claim that is predicted to improve chances of being accepted and not denied).

Based on the cited-to portions above, the Examiner believes Hane can be fairly read to feature an encoding-decoding framework that makes use of a neural network, and generates vector representations in doing so.  While Hane features a breadth of different “medical information” (e.g., column 1 lines 14-17 and column 11 lines 46-51), Hane is silent as to and therefore does not teach a different neural network encoder that is directed to processing of clinical notes information, e.g. per the further limitations of: 
training a second neural network encoder to encode clinical notes into a second vector representation, the second vector representation relating clinical notes that are similar, and training a neural network decoder to accept as input an encoded clinical note and an encoded claim to output one or more predicted codes, and generating an adjusted claim by: … providing a clinical note, and inputting the clinical note to the second neural network encoder to output an encoded clinical note, and inputting the encoded clinical note … into the neural network decoder to output the adjusted claim.
Rather, the Examiner relies upon HEINZE to teach what Hane may otherwise lack, see e.g. [0002] which the Examiner reads to broaden Hane’s notion of “medical information”, e.g. that is subject to encoding, vectorization, and similarity/dissimilarity indications, to be inclusive of “input text data” such as “physician notes.”  That is to say, to the extent that Hane contemplates the different types of “medical information” (e.g., column 1 lines 14-17 and column 11 lines 46-51) and “subject” instances (e.g., column 12 lines 39-44) that can be encoded and subjected to its neural network processing, the Examiner believes the same encoding and related processing can be extended/expanded to include Heinze’s “physician notes.”
Hane and Heinze both relate to vector-based characterization of medical information, and are therefore similarly directed and hence analogous.  It would have been obvious one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate types of medical information as contemplated per Heinze for the same or similar processing of the same/similar information per Hane’s framework, with a reasonable expectation of success, e.g. to provide a more robust and more comprehensive framework with a broader base of information that might provide even more consideration of context, for example.

Regarding claim 8, the claim includes the same or similar limitations as claim 1 discussed above, and is therefore rejected under the same rationale.

Regarding claim 15, the claim includes the same or similar limitations as claim 1 discussed above, and is therefore rejected under the same rationale.


8.	Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hane in view of Heinze and further in view of U.S. Patent Application Publication No. 2019/0130281 (“Yang”).
Regarding claim 2, Hane in view of Heinze teach the computer-implemented method of claim 1, as discussed above.  The aforementioned references teach additional limitations wherein the first neural network encoder creates word embeddings of codes, e.g. Hane’s column 20 lines 44-50 essentially discussing word embedding, but are otherwise silent as to this being achived by using a skip-gram model.  Rather, the Examiner relies upon YANG to teach what Hane and Heinze may otherwise lack, see e.g. Yang’s [0017]-[0018] explicitly discussing “skip-gram model” use to implement word embeddings. 
Hane and Heinze both relate to vector-based characterization of information, and are therefore similarly directed and hence analogous.  Yang is similarly directed, and therefore analogous.  It would have been obvious one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a particular and known method of word embedding, e.g. per Yang’s skip-gram model, with Hane’s same/similar feature, with a reasonable expectation of success, e.g. to realize the benefits discussed per Yang’s [0017] (no hand-crafting of rules, cross-domain benefit explicitly inclusive of “health care” as is apt to Hane for example).

Regarding claim 9, the claim includes the same or similar limitations as claim 2 discussed above, and is therefore rejected under the same rationale.

Regarding claim 16, the claim includes the same or similar limitations as claim 2 discussed above, and is therefore rejected under the same rationale.


9. 	Claims 3, 5, 10, 12, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hane in view of Heinze and further in view of U.S. Patent Application Publication No. 2018/0165288 (“Chang”).
Regarding claim 3, Hane in view of Heinze teach the computer-implemented method of claim 1, as discussed above.  While the aforementioned references contemplate the use of neural networks and the like, which would feasibly have an internal state subject to its training per the additional limitation the second vector representation is created based on the internal state of the second neural network encoder, the Examiner believes Hane and Heinze to be silent as to the additional limitations wherein the second neural network encoder is a long short-term memory neural network (LSTM).  Rather, the Examiner relies upon CHANG to teach what Hane and Heinze may otherwise lack, see e.g. Chang’s [0015] discussing scoring of outcomes from neural network processing using what is explicitly LSTM.
Hane and Heinze both relate to vector-based characterization of medical information, and are therefore similarly directed and hence analogous.  Like Hane, Chang also contemplates encoder-decoder frameworks for a neural network, and particularly one that features learning capabilities per [0015] that would meet the learning/training aspects involved per Hane for example.  Hence, Chang is similarly directed and analogous as well.  It would have been obvious one of ordinary skill in the art before the effective filing date of the claimed invention to use the type of neural network per Chang for the same or similar processing per Hane’s framework, with a reasonable expectation of success, e.g. to provide for the explicit learning benefits discussed per Chang’s [0015].

Regarding claim 5, Hane in view of Heinze teach the computer-implemented method of claim 1, as discussed above.  While the aforementioned references contemplate the use of neural networks and the like, which would feasibly have an internal state subject to its training per the additional limitation the third vector representation is created based on the internal state of the third neural network encoder, the Examiner believes Hane and Heinze to be silent as to the additional limitations wherein the third neural network encoder is a long short-term memory neural network (LSTM).  Rather, the Examiner relies upon CHANG to teach what Hane and Heinze may otherwise lack, see e.g. Chang’s [0015] discussing scoring of outcomes from neural network processing using what is explicitly LSTM.
Hane and Heinze both relate to vector-based characterization of medical information, and are therefore similarly directed and hence analogous.  Like Hane, Chang also contemplates encoder-decoder frameworks for a neural network, and particularly one that features learning capabilities per [0015] that would meet the learning/training aspects involved per Hane for example.  Hence, Chang is similarly directed and analogous as well.  It would have been obvious one of ordinary skill in the art before the effective filing date of the claimed invention to use the type of neural network per Chang for the same or similar processing per Hane’s framework, with a reasonable expectation of success, e.g. to provide for the explicit learning benefits discussed per Chang’s [0015].

Regarding claim 10, the claim includes the same or similar limitations as claim 3 discussed above, and is therefore rejected under the same rationale.

Regarding claim 12, the claim includes the same or similar limitations as claim 5 discussed above, and is therefore rejected under the same rationale.

Regarding claim 17, the claim includes the same or similar limitations as claim 3 discussed above, and is therefore rejected under the same rationale.

Regarding claim 19, the claim includes the same or similar limitations as claim 5 discussed above, and is therefore rejected under the same rationale.


10.	Claims 4, 6-7, 11, 13-14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hane in view of Heinze and further in view of U.S. Patent Application Publication No. 2019/0114748 (“Lin”).
Regarding claim 4, Hane in view of Heinze teach the computer-implemented method of claim 1, as discussed above.  The aforementioned references do not teach the entirety of the additional limitations wherein the second neural network encoder is trained by: removing a portion of content from a ground-truth clinical note; and inputting the ground-truth clinical note with the portion of content removed into the second neural network encoder; and training the second neural network encoder to output the removed portion of content.  Rather, the Examiner relies upon LIN to teach what Hane and Heinze may otherwise lack, see e.g. Lin’s [0056] and [0071] discussing the removal of portions of training data for processing such that the output is compared to ground-truth for purposes of refining the training of neural network or the like.
Like Hane and Heinze, Lin relates to deep learning / neural network processing and to training aspects thereof. Hence, the aforementioned references are similarly directed and therefore analogous.  It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to train the encoder and decoder aspects per Hane and Heinze in the manner taught by Lin, with a reasonable expectation of success, for purposes of refining the machine learned intelligence/framework as is understood in the state of the art.

Regarding claim 6, Hane in view of Heinze teach the computer-implemented method of claim 1, as discussed above.  The aforementioned references do not teach the entirety of the additional limitations wherein the third neural network encoder is trained by: removing a portion of content from a ground-truth clinical note; and inputting the ground-truth clinical note with the portion of content removed into the third neural network encoder; and training the third neural network encoder to output the removed portion of content.  Rather, the Examiner relies upon LIN to teach what Hane and Heinze may otherwise lack, see e.g. Lin’s [0056] and [0071] discussing the removal of portions of training data for processing such that the output is compared to ground-truth for purposes of refining the training of neural network or the like.
Like Hane and Heinze, Lin relates to deep learning / neural network processing and to training aspects thereof. Hence, the aforementioned references are similarly directed and therefore analogous.  It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to train the encoder and decoder aspects per Hane and Heinze in the manner taught by Lin, with a reasonable expectation of success, for purposes of refining the machine learned intelligence/framework as is understood in the state of the art.

Regarding claim 7, Hane in view of Heinze teach the computer-implemented method of claim 1, as discussed above.  The aforementioned references do not teach the entirety of the additional limitations wherein the neural network decoder is trained by: 
providing a ground-truth claim; and providing a ground-truth clinical note associated with the ground-truth claim; and inputting the ground-truth clinical note into the second neural network encoder to output an encoded ground-truth clinical note; and removing one or more codes from the ground-truth claim; and inputting the ground-truth claim with the one or more codes removed into the third neural network encoder to output an encoded ground-truth claim with the one or more codes removed; and inputting the encoded ground-truth clinical note and the encoded ground-truth claim with the one or more codes removed in the neural network decoder, and training the neural network decoder to output the one or more removed codes.  Rather, the Examiner relies upon LIN to teach what Hane and Heinze may otherwise lack, see e.g. Lin’s [0056] and [0071] discussing the removal of portions of training data for processing such that the output is compared to ground-truth for purposes of refining the training of neural network or the like.
Like Hane and Heinze, Lin relates to deep learning / neural network processing and to training aspects thereof. Hence, the aforementioned references are similarly directed and therefore analogous.  It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to train the encoder and decoder aspects per Hane and Heinze in the manner taught by Lin, with a reasonable expectation of success, for purposes of refining the machine learned intelligence/framework as is understood in the state of the art.

Regarding claim 11, the claim includes the same or similar limitations as claim 4 discussed above, and is therefore rejected under the same rationale.

Regarding claim 13, the claim includes the same or similar limitations as claim 6 discussed above, and is therefore rejected under the same rationale.

Regarding claim 14, the claim includes the same or similar limitations as claim 7 discussed above, and is therefore rejected under the same rationale.

Regarding claim 18, the claim includes the same or similar limitations as claim 4 discussed above, and is therefore rejected under the same rationale.

Regarding claim 20, the claim includes the same or similar limitations as claim 6 discussed above, and is therefore rejected under the same rationale.


Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
US 2018/0165288 (Chang)
US 11087211 (Lu)
US 10978189 (White)
US 2019/0155905 (Bachrach)
US 10878808 (Mathias)
US 2018/0300609 (Krishnamurthy)
US 10963819 (Gangadharaiah)

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOURJO DASGUPTA whose telephone number is (571)272-7207. The examiner can normally be reached M-F 8am-5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571 272 9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHOURJO DASGUPTA/Primary Examiner, Art Unit 2174